Citation Nr: 1329739	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  13-09 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a service connection for bilateral hearing loss disability.

2.  Entitlement to a service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel





INTRODUCTION

The Veteran had Active Duty for Training (ACDUTRA) from March 1967 to July 1967.  The Veteran also had service in the Army National Guard.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims for service connection for bilateral hearing loss disability and tinnitus are decided. 

The Veteran has asserted that he has bilateral hearing loss and tinnitus as a result of occupational noise exposure sustained while in the artillery unit of the National Guard, and that he suffered hazardous noise exposure in active service when exposed to M14 rifles, 2" mortar gun fire, and machinery noise.  The Veteran reported that he was not provided hearing protection during his duties.  The Veteran's DD 214 lists his Military Occupation Code (MOS) as wheeled vehicle mechanic.  Therefore, the Board concedes the Veteran's exposure to hazardous noise for the period of four months that the Veteran spent in active service. 

The Board notes that prior to November 1, 1967, service department test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  

A review of the Veteran's service treatment records shows that a May 1967 audiometric evaluation revealed normal hearing for VA purposes.  Reported pure tone thresholds, in decibels, were as follows:

HERTZ
500
1,000
2,000
3,000
4,000
RIGHT
-5 (10)
10 (20)
Not tested
10 (20)
Not tested
LEFT
-5 (10)
10 (20)
Not tested
10 (20)
Not tested
[The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

The Veteran's hearing was tested again in a June 1967 examination.  Reported puretone thresholds, in decibels, were:

HERTZ
500
1,000
2,000
3,000
4,000
RIGHT
5 (20)
5 (15)
5 (15)
Not tested
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
Not tested
5 (10)
[The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

The Board notes that the threshold for normal hearing is between 0 and 20 decibels, and a higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In May 2011, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had bilateral hearing loss and tinnitus as a result of occupational noise exposure sustained while in the artillery unit of the National Guard, and that he suffered hazardous noise exposure in active service when exposed to M14 rifles, 2" mortar gun fire, and machinery noise.  The Veteran denied any post-service occupational noise exposure and stated that he was a recreational hunter.  He denied using hearing protection in service or recreationally.  The Veteran reported no history of ear infections, surgery, vertigo or imbalance, familial hearing loss, head injury, use of ototoxic drugs, high fevers, or any other pathologies that might have caused hearing loss.  The Veteran reported that he experienced tinnitus manifested by a loud, constant ringing sound that had been present for 30 years.  He stated that the tinnitus had gotten worse over the years and that it interfered with conversational speech.    

The examiner diagnosed bilateral sensorineural hearing loss with bilateral subjective tinnitus.  She stated that the tinnitus was as likely as not associated with the Veteran's hearing loss and that the disability had a significant effect on the Veteran's occupation, as the Veteran experienced hearing difficulty.  The examiner opined that the bilateral sensorineural hearing loss with bilateral subjective tinnitus is less likely as not caused by or a result of in-service acoustic trauma with noise exposure as a wheeled vehicle mechanic.  The examiner based her opinion on the fact that the Veteran's service records are silent for complaints of hearing loss or tinnitus.  The examiner stated that it is possible that the Veteran experienced hearing damage while serving in the Army National Guard.

Unfortunately, this opinion is inadequate.  The United States Court of Appeals for Veterans Claims (Court) has found examinations inadequate where, as here, the examiner did not comment on the Veteran's report of relevant injury in service and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination to determine the nature and etiology of any current bilateral hearing loss disability and tinnitus.    

Current treatment records should be obtained before a decision is rendered with regard to the above issues.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify and provide authorization for VA to obtain medical records from VA and non-VA health care providers for the treatment of for bilateral hearing loss and tinnitus.   

2.  Then, obtain all pertinent VA medical records, not yet associated with the claims file, and non-VA medical records that are identified by the Veteran.  Associate those records with the file.  If any medical records are not available, the applicable provisions of 38 C.F.R. § 3.159 must be followed.

3.  Thereafter, regardless of whether additional documents are obtained, schedule the Veteran for another VA examination for his hearing loss and tinnitus claims.  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's bilateral hearing loss disability and tinnitus are related to service, including any in-service acoustic trauma, taking into account the Veteran's medical, occupational, and recreational history since service, and his claim of continuing symptoms since service.

4.  The RO/AMC should review the claims folder to ensure that all of the remand directives have been accomplished, and should take any additional steps necessary to fully comply with the Board's remand. 

5.  Thereafter, readjudicate the Veteran's pending claims 
in light of any additional evidence added to the record.  If 
the benefits sought on appeal remain denied, the Veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
to it.  The case should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 


